Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/135,085 filed on 12/28/20. Claims 1 - 21 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wloczysiak et al. (US 2018/0063031, See hereafter).

A switching circuit for switching radio frequency signals, comprising: 
for concurrent cellular and Wi-Fi operation (A front end module can be configured to support concurrent operation of WLAN signals and cellular signals using switching networks as described herein, Abstract), 
a first filter configured to filter first signals in a first frequency band that is adjacent to a second frequency band (filter 513a, paragraph 77), a gap band between the first frequency band and the second frequency band (as explained in paragraph 47, the system can support multiple frequencies, a first frequency band may be UMTS downlink or "Rx" Band 2, between 1930 megahertz (MHZ) and 1990 MHz, and a second frequency band may be UMTS downlink or "Rx" Band 5, between 869 MHz and 894 MHz. Other downlink frequency bands may be used, such as those described below in Table 1 or other non-UMTS frequency bands. The frequency bands may also include wireless local area network (WLAN) frequency bands, such as frequency bands that support IEEE 820.11 wireless communication standards. For example, a first WLAN frequency band may be the 2.4 GHz ISM band (industrial, scientific, and medical) that may be between 2.4 GHz and 2.4835 GHz and a second WLAN frequency band may be the 5 GHz ISM band that may be between 5.15 GHz and 5.825 GHz, so depending on the specific frequency the bands can have gap between); 
a second filter configured to filter second signals in the second frequency band (filter 513b, Fig. 5, paragraph 77); and 
a plurality of switches (switching network, 515 of Fig. 5) configured to route radio frequency signals from an antenna through one of the first filter and the second filter (The controller 520 is configured to selectively operate the switches in the switching network 515 to intelligently select desired or targeted paths through the switching network 515 for further filtering with an associated filter 513a-513d, paragraph 77).

Regarding claim 2, The switching circuit of claim 1 wherein the first filter is further configured to filter third signals in a third frequency band that is adjacent to the second frequency band, a gap band being between the second frequency band and the third frequency band (Fig. 5, as explained above, The controller 520 is configured to selectively operate the switches in the switching network 515 to intelligently select desired or targeted paths through the switching network 515 for further filtering with an associated filter 513a-513d, paragraph 77 and as mentioned above that the frequency band can be based on the users specification any from the listed as mentioned above in paragraph 47).
filter, 513c) configured to filter the first signals in the first frequency band and the third signals in the third frequency band and to pass the second frequency band (The front end configuration 510 can be configured to select one or more of a plurality of cellular signals that can be output at output ports 517a-517c in combination with a WLAN signal that can be selected and output at output port 517d. As illustrated, it is to be understood that the number of filters, associated amplifiers, and associated output ports can be expanded to cover any suitable number of cellular networks. For example, the front end configuration 510 can include N+1 switchable paths where each of N paths passes through a particular filter associated with a cellular frequency band and a corresponding amplifier, and the remaining path passes through a filter associated with WLAN signals, paragraph 77 - 78).

Regarding claim 4, The switching circuit of claim 3 wherein the plurality of switches is configured not to route the signals from the antenna through the first filter and the third filter at the same time (Furthermore, the multiplexer can be switchable so that in single mode operation (e.g., a single radio access network), the loss is reduced and is comparable to a system or module configured solely for single radio support, paragraph 44, 77).

Regarding claim 5, The switching circuit of claim 1 wherein the second filter is further configured to filter a third frequency band that is adjacent to the second frequency band, a gap band being between the second frequency band and the third frequency band (Fig. 5, as explained above, The controller 520 is configured to selectively operate the switches in the switching network 515 to intelligently select desired or targeted paths through the switching network 515 for further filtering with an associated filter 513a-513d, paragraph 77 and as mentioned above that the frequency band can be based on the users specification any from the listed as mentioned above in paragraph 47).
filter, 513c, again as explained above, the frequency band can be based on the users specification any from the listed as mentioned above in paragraph 47).

Regarding claim 7, The switching circuit of claim 5 further comprising a fourth filter configured to filter the first frequency band (filter 513d, Fig. 5, paragraph 77).

Regarding claim 8, The switching circuit of claim 6 wherein the plurality of switches is further configured to route the signals from the antenna through the third filter and the first filter (as explained above, the switch can be single pole-multiple throw so it can select one or multiple paths, paragraph 49 - 50).

Regarding claim 9, The switching circuit of claim 7 wherein the plurality of switches is further configured to route the signals from the antenna through the second filter and the fourth filter (as explained above, the switch can be single pole-multiple throw so it can select one or multiple paths, paragraph 49 - 50).

Regarding claim 10, The switching circuit of claim 1 wherein the first and the third frequency bands are cellular bands and the second frequency band is a wireless local area network band (A front end module can be configured to support concurrent operation of WLAN signals and cellular signals using switching networks as described herein, Abstract, also paragraph 77 – 78, 47).

Regarding claim 11, The switching circuit of claim 10 further comprising a third filter configured to filter another wireless local area network band (A front end module can be configured to support concurrent operation of WLAN signals and cellular signals using switching networks as described herein, Abstract, also paragraph 77 – 78, 47, 5.15 GHz and 5.825 GHz).

Regarding claim 12, The switching circuit of claim 11 wherein the plurality of switches is further configured to route the signals from the antenna through the first filter and the third filter (A front end module can be configured to support concurrent operation of WLAN signals and cellular signals using switching networks as described herein, Abstract, also paragraph 77 – 78, 47).

Regarding claim 13, A front end module comprising: 
a switching circuit (switching network, 515 of Fig. 5) for concurrent cellular and Wi-Fi operation (A front end module can be configured to support concurrent operation of WLAN signals and cellular signals using switching networks as described herein, Abstract) that includes a first filter configured to filter first signal in a first frequency band that is adjacent to a second frequency band, a gap band being between the first frequency band and the second frequency band, a second filter configured to filter second signals in the second frequency band that is adjacent to the first frequency band, and a first plurality of switches configured to route radio frequency signals from an antenna through one of the first filter and second filters (filter 513a … 513d and also as explained in paragraph 47, the system can support multiple frequencies, a first frequency band may be UMTS downlink or "Rx" Band 2, between 1930 megahertz (MHZ) and 1990 MHz, and a second frequency band may be UMTS downlink or "Rx" Band 5, between 869 MHz and 894 MHz. Other downlink frequency bands may be used, such as those described below in Table 1 or other non-UMTS frequency bands. The frequency bands may also include wireless local area network (WLAN) frequency bands, such as frequency bands that support IEEE 820.11 wireless communication standards. For example, a first WLAN frequency band may be the 2.4 GHz ISM band (industrial, scientific, and medical) that may be between 2.4 GHz and 2.4835 GHz and a second WLAN frequency band may be the 5 GHz ISM band that may be between 5.15 GHz and 5.825 GHz, so depending on the specific frequency the bands can have gap between); and 
an amplifier assembly configured to receive the radio frequency signals from the switching circuit and amplify the radio frequency signals (amplifier assembly, 414 of Fig. 4 and as explained in more detailed in Fig. 5, paragraph 59, 77).

Regarding claim 14, The front end module of claim 13 further comprising an impedance matching circuit in communication with the switching circuit and configured to adjust impedance of a path between the antenna and the first and the second filters (It is also to be understood that the front end configuration 410 can include additional components that are not included in the illustrations, such as components for impedance matching, phase matching, additional filtering, amplification, switching, etc., paragraph 76).

Regarding claim 15, The front end module of claim 13 wherein the amplifier assembly includes a first power amplifier configured to amplify the first frequency band (514a of Fig. 5), a second power amplifier (514a of Fig. 5) configured to amplify the second frequency band, and a second plurality of switches configured to route the signals to one of the first power amplifier and the second power amplifier (the switching network and filter routes the signals to the amplifiers, 514a … 514d, paragraph 77).

Regarding claim 16, The front end module of claim 15 further comprising an impedance matching circuit connected to the amplifier assembly and configured to adjust impedance of a path between the switching circuit and the first and the second amplifiers (It is also to be understood that the front end configuration 410 can include additional components that are not included in the illustrations, such as components for impedance matching, phase matching, additional filtering, amplification, switching, etc., paragraph 76, 514a - b of Fig. 5, switching network, Fig. 5).

Regarding claim 17, The front end module of claim 13 wherein the amplifier assembly includes a converged power amplifier configured to amplify the first frequency band and the second frequency band (the switching network and filter routes the signals to the amplifiers, 514a … 514d, paragraph 77).

Regarding claim 18, A switching circuit comprising: 
for concurrent cellular and Wi-Fi operation (A front end module can be configured to support concurrent operation of WLAN signals and cellular signals using switching networks as described herein, Abstract), 
a first filter (filter 513a, paragraph 77) configured to filter first signals in a first frequency band that is adjacent to a second frequency band, a gap band between the first frequency band and the second frequency band (as explained in paragraph 47, the system can support multiple frequencies, a first frequency band may be UMTS downlink or "Rx" Band 2, between 1930 megahertz (MHZ) and 1990 MHz, and a second frequency band may be UMTS downlink or "Rx" Band 5, between 869 MHz and 894 MHz. Other downlink frequency bands may be used, such as those described below in Table 1 or other non-UMTS frequency bands. The frequency bands may also include wireless local area network (WLAN) frequency bands, such as frequency bands that support IEEE 820.11 wireless communication standards. For example, a first WLAN frequency band may be the 2.4 GHz ISM band (industrial, scientific, and medical) that may be between 2.4 GHz and 2.4835 GHz and a second WLAN frequency band may be the 5 GHz ISM band that may be between 5.15 GHz and 5.825 GHz, so depending on the specific frequency the bands can have gap between); 
a second filter (filter 513b, paragraph 77) configured to filter second signals in a third frequency band that is adjacent to the second frequency band (Fig. 5, as explained above, The controller 520 is configured to selectively operate the switches in the switching network 515 to intelligently select desired or targeted paths through the switching network 515 for further filtering with an associated filter 513a-513d, paragraph 77 and as mentioned above that the frequency band can be based on the users specification any from the listed as mentioned above in paragraph 47); 
a third filter (filter 513c, paragraph 77) configured to filter third signals in a fourth frequency band that is adjacent to the third frequency band (Fig. 5, as explained above, The controller 520 is configured to selectively operate the switches in the switching network 515 to intelligently select desired or targeted paths through the switching network 515 for further filtering with an associated filter 513a-513d, paragraph 77 and as mentioned above that the frequency band can be based on the users specification any from the listed as mentioned above in paragraph 47); and 
a plurality of switches (switching network, 515 of Fig. 5) configured to route radio frequency signals from an antenna through (i) the first and second filters, or (ii) the third filter (The controller 520 is configured to selectively operate the switches in the switching network 515 to intelligently select desired or targeted paths through the switching network 515 for further filtering with an associated filter 513a-513d, paragraph 77).

Regarding claim 19, The switching circuit of claim 18 further comprising a fourth filter configured to filter fourth signals in the second frequency band (filter 513d, Fig. 5, paragraph 77).


Regarding claim 21, The switching circuit of claim 18 wherein a first gap band between the third frequency band and the second frequency band is larger than a second gap band between the first frequency band and the second frequency band (as explained above, and mentioned in paragraph 47, the system can support multiple frequencies, a first frequency band may be UMTS downlink or "Rx" Band 2, between 1930 megahertz (MHZ) and 1990 MHz, and a second frequency band may be UMTS downlink or "Rx" Band 5, between 869 MHz and 894 MHz. Other downlink frequency bands may be used, such as those described below in Table 1 or other non-UMTS frequency bands. The frequency bands may also include wireless local area network (WLAN) frequency bands, such as frequency bands that support IEEE 820.11 wireless communication standards. For example, a first WLAN frequency band may be the 2.4 GHz ISM band (industrial, scientific, and medical) that may be between 2.4 GHz and 2.4835 GHz and a second WLAN frequency band may be the 5 GHz ISM band that may be between 5.15 GHz and 5.825 GHz, so depending on the specific frequency the bands can have gap between).
Pertinent Prior Art(s)
6.          The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ebihara et al. (US 2017/0093554) teaches A module includes: a first filter connected between an antenna terminal and a first terminal and allowing a signal in a first frequency band from 2.4 to 2.5 GHz to pass therethrough; a second filter connected between the antenna terminal and a second terminal and allowing a signal in a second frequency band from 5.0 to 6.0 GHz to pass therethrough; a switch selecting and connecting a first or second port to the antenna; a third filter connected between the first port and a third terminal and allowing a signal in a third frequency band between the first and second 

 McCarthy et al. (US 2015/0036656) teaches WLAN and cellular shard antennas. 

Desjardins (US 2014/0119245) teaches shared LTE-ISM RF front end and antenna.

Granger-jones et al. (US 9,172,441) teaches front end circuitry for carrier aggregation configurations.

Bengtsson et al. (US 2014/0105079) teaches dual swapping switches to meet linearity demands of carrier aggregation. 

Mujtaba et al. (US 2014/0073371) teaches LTE/1X dual-standby with single chip radio.

Kojima et al. (US 2005/0277387) teaches antenna device using multiple antennas filters and switches. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632